Name: Commission Regulation (EC) NoÃ 637/2006 of 26 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 27.4.2006 EN Official Journal of the European Union L 113/1 COMMISSION REGULATION (EC) No 637/2006 of 26 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 26 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 130,1 204 75,3 212 139,0 999 114,8 0707 00 05 052 109,9 628 147,3 999 128,6 0709 90 70 052 97,7 204 46,1 999 71,9 0805 10 20 052 37,7 204 38,0 212 45,4 220 44,5 624 65,3 999 46,2 0805 50 10 052 43,0 508 30,4 624 59,0 999 44,1 0808 10 80 388 83,2 400 119,3 404 94,7 508 83,2 512 85,8 524 68,2 528 93,4 720 98,8 804 104,8 999 92,4 0808 20 50 388 92,5 512 82,4 524 29,4 528 77,1 720 51,8 999 66,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.